DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2/3/2022 , with respect to the rejection of claims 1 and 11 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1 and 11 under 35 USC 112(a) has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0160431) in view of Xu (US 2018/0087212) and in view of Vogel (US 2012/0084995).
Lee discloses a dryer comprising: a main body including a control panel for receiving a user input (fig. 11, illustrated at upper right); a drum rotatably disposed in the main body for accommodating an object to be dried(10, fig. 3); a motor for driving the drum to rotate (20, [0035]); a first sensor configured to output a pulse for detecting a dry state of the object in the drum (abstract); a heat pump system configured to heat air 
Lee discloses the claimed invention except for the first sensor including a pair of electrodes and the pulse being output according to the object contacting the pair of the electrodes.  Xu teaches the first sensor including a pair of electrodes and the pulse being output according to the object contacting the pair of the electrodes [0040] in order to better detect the humidity value of the clothes and to cool the clothing so as not to 
Lee discloses the claimed invention except for control the compressor not to operate based on the detected temperature while the drum rotates in the third rotation direction and the blower operates.  Vogel teaches control the compressor not to operate based on the detected temperature while the drum rotates in the third rotation direction [0003] and the blower operates [0013] in order to increase the efficiency of the drying process.  Lee would benefit equally from increasing the efficiency of the drying process.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lee with control the compressor not to operate based on the detected temperature while the drum rotates in the third rotation direction and the blower operates as taught by Vogel in order to increase the efficiency of the drying process. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xu and in view of Vogel and further in view of Ashrafzadeh (US 2012/0246835).
Lee discloses a control method for a dryer to perform a specific operation course, the control method comprising: based on receiving a user input selecting the specific operation course provided with the dryer (abstract), controlling a motor to rotate a drum 
Lee discloses the claimed invention except for contacting a pair of electrodes of the first sensor for detecting a dry state of the object.  Xu teaches contacting a pair of electrodes of the first sensor for detecting a dry state of the object [0040] in order to better detect the humidity value of the clothes and to cool the clothing so as not to burn a user’s hand.  Lee would benefit equally from better detecting the humidity value of the clothes and to cool the clothing so as not to burn a user’s hand.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lee with contacting a pair of electrodes of the first sensor for detecting a dry state of the object as taught by Xu in order to better detect the humidity value of the clothes and to cool the clothing so as not to burn a user’s hand. 
Lee discloses the claimed invention except for controlling the compressor not to operate based on the detected temperature while the drum rotates in the third direction and the blower operates.  Vogel teaches controlling the compressor not to operate based on the detected temperature while the drum rotates in the third direction [0013] in order to increase the efficiency of the drying process.  Lee would benefit equally from increasing the efficiency of the drying process.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lee with controlling the compressor not to operate based on the detected temperature while the drum rotates in the third direction and the blower operates as taught by Vogel in order to increase the efficiency of the drying process. 
Lee discloses the claimed invention except for the specific operation course comprises an operation course for drying a blanket.  Ashrafzadeh teaches the specific operation course comprises an operation course for drying a blanket [0032] in order to properly dry a bulky item in a clothes dryer.  Lee would benefit equally from properly drying a bulky item in a clothes dryer.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lee with the specific operation course comprises an operation course for drying a blanket as taught by Ashrafzadeh in order to properly dry a bulky item in a clothes dryer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762